Case 8:18-cv-00901-MSS-AAS Document 62 Filed 04/12/19 Page 1 of 2 PageID 530



                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

DONALD ANDERSON,                    )                                            Case No. 8:18-cv-00901-MSS-AAS
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
THADDEUS MICHAEL BULLARD            )
SR. a/k/a TITUS O'NEIL; and WORLD   )
WRESTLING ENTERTAINMENT, INC., )
                                    )
       Defendants.                  )
____________________________________)

  DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC’S RESPONSE
        TO PLAINTIFF’S SECOND REQUEST FOR PRODUCTION

       COMES NOW, Defendant, World Wrestling Entertainment, Inc. (hereinafter “WWE”),

and files this Notice of Serving Answers to Plaintiff’s Second Request for Production propounded

in this matter. Defendant World Wrestling Entertainment, Inc. (“WWE”) respectfully submits the

following objections and responses (the “Responses”) to Plaintiff’s Second Request for Production

(the “Requests”).



                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 12th day of April, 2019, I electronically filed the fore-

going with the Clerk of the Court by using the CMIECF system which will send a notice of

electronic filing, or by email, to the following:

Derek L. Metts, Esq.,
Metts Legal, P.A.,
derek.metts@mettslegal.com,
607 N. Wymore Road,
Winter Park, FL 32789,
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 62 Filed 04/12/19 Page 2 of 2 PageID 531
                                                                             CASE NO.: «Court_court_case_no»

(321) 422-0430/
(321) 422-0499 (F),
Attorney for Plaintiff, Donald Anderson.

Mario E. Torres
TORRES BENET, P.A.
mariotorres@torresbenet.com
5308 Van Dyke Road
Lutz, Florida 33558
Tel.: 813.963.7770
Fax.: 813.963.7770
Attorney for Co-Defendant Thaddeus Michael Bullard
a/k/a Titus O’Neil


                                                       COLE, SCOTT & KISSANE, P.A.
                                                       Counsel for Defendant WORLD
                                                       WRESTLING ENTERTAINMENT, INC.
                                                       4301 West Boy Scout Boulevard
                                                       Suite 400
                                                       Tampa, Florida 33607
                                                       Telephone (813) 864-9333
                                                       Facsimile (813) 286-2900
                                                       Primary e-mail: Dan.Shapiro@csklegal.com
                                                       Secondary e-mail: dorice.voecks@csklegal.com
                                                       Alternate e-mail: bethany.goodrow@csklegal.com

                                               By: s/ Dorice R. Voecks
                                                   DANIEL A. SHAPIRO
                                                   Florida Bar No.: 965960
                                                   DORICE R. VOECKS
                                                   Florida Bar No.: 117991




                                                               2
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
